Citation Nr: 1425951	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied service connection for left ear hearing loss.  

In October 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's current left ear hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for left ear loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The Veteran contends that he has left ear hearing loss that is due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise as a truck driver and from artillery fire during service.  He also reports noise exposure from loading and offloading aircraft.  The Veteran states that he was not provided hearing protection.  He indicates that he suffered from hearing loss in his left ear prior to his post-service left ear problems and surgeries.  The Veteran essentially reports that he had left ear hearing loss when he was discharged from service and that it has continued since service.  

The Veteran's service treatment records do not specifically show a hearing loss disability in his left ear as defined by 38 C.F.R. § 3.385.  There is no evidence of left ear hearing loss within the year after service as required for a presumption of service connection.  

Post-service private and VA treatment records indicate that the Veteran was treated for a hearing loss disability in the left ear as defined by 38 C.F.R. § 3.385.  Such records also show that the Veteran was treated for multiple left ear problems, with complaints of left ear hearing loss, and that he underwent multiple left ear surgeries.  Diagnoses included chronic otitis media and mastoiditis with associated hearing loss and Eustachian obstruction; status post left tympanomastoidectomy for chronic cholesteatoma with conductive hearing loss; recurrent cholesteatoma of the left ear; and status post ossiculoplasty of the left ear with tympanomastoid canal wall reconstruction, etc.  

The evidence of record shows that the Veteran was exposed to loud noise in service and that he has been currently diagnosed with left ear hearing loss under the provisions of 38 C.F.R. § 3.385.  

There is a negative opinion of record, pursuant to a February 2009 VA ear disease examination report.  The examiner indicated that the Veteran's claims file was reviewed.  The diagnoses included moderate conductive hearing loss in the left ear from 250 to 1000 Hertz, and a moderate to profound mixed hearing loss from 1500 to 8000 Hertz.  The examiner commented that the Veteran's left ear hearing loss was more likely than not due to a history of chronic infections and cholesteatoma, status post tympanomastoidectomy.  However, the examiner also found that the Veteran's right ear hearing loss was at least as likely as not due to age related changes and civilian/military noise exposure.  

The Board notes that the VA examiner did not specifically address the Veteran's reports of hearing loss in his left ear at the time of his discharge from service and prior to (and since) his left ear problems and surgeries.  The Veteran is competent to report that he had left ear hearing problems at the time of his discharge from service and that he had left ear hearing problems since service.  See Davidson, 581 F.3d at 1313.  Additionally, although the VA examiner found that the Veteran's right ear hearing loss was at least as likely as not due to age related changes and civilian/military noise exposure, he did not address whether any left ear hearing loss was also related, at least in part, to military noise exposure.  Therefore, the Board finds that the examiner's negative opinion has little probative value.  

The Veteran is competent to report in-service left ear hearing problems, continuous left ear hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Additionally, the Veteran is already service connected for right ear hearing loss and tinnitus based on his credible reports of noise exposure during service.  

In light of the less than persuasive February 2009 VA ear disease examination report, the Board cannot conclude that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  

Resolving any doubt in the Veteran's favor, the Veteran has left ear hearing loss that, at least in part, had its onset during his period of service.  Service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


